Title: Writ and Pleadings: Middlesex Inferior Court, Cambridge, May 1768
From: Mason, Thaddeus,How, William,Sewall, Jonathan,Kent, Benjamin,Winthrop, Samuel
To: 


       Formal opening omitted.
       To the Sheriff of our County of Middlesex his under-Sheriff or Deputy. Greeting.
       We Command you that without Delay you forthwith cause to be replevied (if she may be found within your precinct) Margaret, otherwise called Peggy, a Molatto woman now in the possession of William Muzzy of Lexington in our county of Middlesex Tanner, any claim of the said William notwithstanding, the said Margaret having found sufficient Security to prosecute her plea in this behalf against the said William. And summon the said William Muzzy (if he may be found in your precinct) to appear before our Justices of our Inferiour Court of Common pleas to be holden at Cambridge within and for our county of Middlesex on the third Tuesday of May currant then and there in our said Court to answer unto the aforesaid Margaret In a plea of taking and detaining the said Margaret whereupon she Complains that the said William Muzzy on or about the last day of August last at Lexington aforesaid unjustly took her the said Margaret and her so taken held in Servitude against her free will from the last day of August Last untill the Day of the Date hereof which is to the Damage of the said Margaret as she saith the sum of one hundred pounds which shall then and there be made to appear with other due Damages and have you there this writ with your doings herein. Witness Samuel Danforth, Esqr. at Cambridge this Second day of May in the eighth year of our Reign, Annoque Domini 1768.
       
        Thad. Mason Cler.
       
       
       Middlesex Ss. May 3d 1768. I have replevied the within named Peggy a Molatto out of the hands of the within named William Muzzy and have summoned the within named William Muzzy to appear at the time and place within mentioned by reading this writ to him.
       Wm. How Dept. Sheriff
        
       The said William comes and Defends &c. and reserving Liberty of giving any Special matter in Evidence under the general issue and the same to avail as if specially pleaded says he is not guilty as the plaintiff complains and thereof puts himself on the Country, by Benja. Kent his Attorney:
       And the said Margaret allowing the Liberty above reserved and also reserving Liberty of waiving this Demurrer on the appeal and joining the issue tendered says the said William’s plea aforesaid is insufficient and prays Judgment for costs.
       Jona. Sewall
       
       And the said William consenting as above says his plea aforesaid is sufficient and prays Judgment that the said Margaret may be restored, when specially Demanded to him and for costs.
       Benja. Kent
       
       The Demurrer is waived and the Issue is joined.
       Att. Saml. Winthrop Cler.
      